                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

 DALE DRINKWATER,
   Plaintiff,

 v.                                             Case No. 16-cv-134-wmc

 DR. LARSON, DR. BURNETT, DR.
 HOFTIEZER, DR. SPRINGS, NURSE
 BELLIN, NURSE MOERCHEN,
   Defendants.


                                   NOTICE OF APPEAL

       Notice is hereby given that Plaintiff Dale Drinkwater hereby appeals to the United

States Court of Appeals for the Seventh Circuit from this Court’s order and judgment

issued on April 5, 2019.




Respectfully submitted,

__s/ Brady R. Henderson___
Brady R. Henderson, Wis. Bar #1116435, Okla. Bar #21212
Cream City Law, LLC
1123 N. Water Street, Suite 400
Milwaukee, WI 53202
(414) 563-7453
brady@creamcity.law
Attorney for Plaintiff Dale Drinkwater
                             CERTIFICATE OF SERVICE

        I, Brady R. Henderson, Attorney for Plaintiff, hereby certify that on the day of
filing, I caused the above and forgoing pleading to be served on all counsel of record in
this case, via the Court’s CM/ECF system.



__s/ Brady R. Henderson___
